DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"], AIA  provisions. 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicants' Election
01.	Responding to the 4/4/2022 [hereinafter "4/4"] Requirement for Unity of Invention, the 5/25/2022 Response [hereinafter "electing Response"]) elects GROUP IV (directed to claims 1, 5, and 7), with traverse, for prosecution on the merits and elects D (directed to FIG. 4), with traverse, for prosecution on the merits. 
In traversing, the electing Response contends the lack of unity with respect to Non-Species Requirement of Unity is not proper because it did not specify what might be the special technical feature between the different groups.
In response, it is noted that this is not persuasive because the 4/4 Requirement for Unity expressly showed that Claim 1 is not a special technical feature and then proceeded to show that claim 5 also would also not be so.
According to the 5/25 Response, the US practice would require complete examination until a special technical feature is determined and then a Requirement of Unity is to be issued (maybe instead of an allowance?). If this contention were true, there would not be any Lack of Unity Communication issued in US Practice. Such contention is simply not persuasive because the Office Action stopped at claim 5 (for example) with respect to claims 6 and 7.
With respect to Species Requirement of unity, the 5/25 Response traverses contending that the Species cannot be predicated on the claims, and that the Office Communication did not spell out the differences between FIGs. 1-4.
In response, the requirement that Applicants elect an embodiment and then choose claims directed to the embodiment (whether generic or specific) is well established procedure, as explained in the M.P.E.P. And that the embodiments have differences is shown by the application specifically describing them as different embodiments. Applicants are invited to show that FIGs. 1-4 are directed to the very same embodiment. It is noted that Applicant expressly recognize that claims 1-3 and 6-10 read on elected Species D, showing their understanding that FIGs. 1-4 are different embodiments. 
Accordingly, the traversal is not persuasive and the Requirement for Unity is maintained and now it is made final. 
The electing Response has amended claim 1 to subsume claim 5, cancelled claims 5, and amended claims 6 and 7 to have claims 6 and 7 depend from amended claim 1. 
Accordingly, claims 2-4, 6, 8-10 are withdrawn from further consideration as drawn to a non-elected inventions. 
The 4/4 Requirement for Unity is proper, it is maintained, and now it is made Final. 
The 4/4 Requirement for Unity of Invention includes a Restriction between Species. Accordingly, a filing after the electing Response that adds a new claim and fails to address whether the added, new claim reads on the elected Species, will be incomplete, and therefore non-responsive. See M.P.E.P. § 809.02(a) and 37 CFR 1.143.
Absent expressly stating otherwise, this Office Action DOES NOT addresses patentability merits of withdrawn claims.
35 U.S.C. § 112 Rejections of the Claims 
02.	The following is a quotation of relevant section(s) of 35 U.S.C. § 112: 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter [that] the inventor or a joint inventor regards as the invention. 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
35 U.S.C. § 112 (b) Rejections of the Claims
03.	Claims 1 and 7 are rejected under 35 U.S.C. § 112(b) as indefinite for failing to particularly point out and distinctly claim the subject matter Applicants regard as the invention.
Specifically, in independent claim 1, and therefore claim 7 depending therefrom, "the outside" lacks antecedent basis.
35 U.S.C. § 112(a) "[requires t]he specification [to] contain a written description of the invention," AND 35 U.S.C. § 132(a), second sentence, prohibits "[any] amendment [from] introduc[ing] new matter into the disclosure of the invention." ACCORDINGLY: (1) an amended claim MUST have WRITTEN DESCRIPTION SUPPORT in the portion(s) of the AS FILED disclosure describing the embodiment of the claimed invention; AND (2) any amendment adding to (or deleting from) the AS FILED disclosure of the invention MAY NOT introduce NEW MATTER.
Statutory Bases of the Prior Art Rejections
04.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
05.	The following is a quotation of 35 U.S.C. § 103, providing the legal basis for the obviousness rejection(s) in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Prior Art Rejections of the Claims -- Anticipation
06.	Claim 1 is rejected under 35 U.S.C. § 102(a)(1) as anticipated by Pre-Grant [hereinafter "PGPub"] US 2012/0266684 of a U.S. patent application for inventors Hooper et al. [hereinafter "Hooper"]. 
With respect to claim 1, Hooper, see, for example, the embodiment shown with respect to FIG. 4, describes: Package assembly (400) of a sensor, comprising: a redistribution layer (130) comprising a first face and a second face opposite to each other; a first die (106; see, e.g., [0017]) electrically connected to the first face of the redistribution layer 130; a molding compound (412; see [0024]) comprising a third face and a fourth face opposite to each other, wherein the third face of the molding compound is combined with the first face of the redistribution layer, and the molding compound encapsulates the first die on the side of the first face of the redistribution layer; and a sensing element (108) electrically connected to the redistribution layer 120, wherein the package further comprises a casing 404 mounted on (absent more having a scope not requiring direction) the second face, a first space 114 between the casing and the second face, and the sensing element 108 in the spacing 114, the casing having a first air vent 408 between the first space 108 and the outside.
Prior Art Rejections of the Claims -- Obviousness
07.	Claim 7 is rejected under 35 U.S.C. § 103 as unpatentable over Hoover, further in view of U.S. Pat. No. 6513621 to inventors Deslauriers et al. [hereinafter " Deslauriers"].
As to rejecting claim 7, Deslauriers teaches (see, e.g., the abstract) filling a cavity in an acoustic device with gelatin liquid to thereby create a complete acoustic seal between the outer surface of a sensor's tip and the outside--and the gelatin covers the sensor. 
Patent law precedents recognize that it would be obvious to select or substitute between prior art known materials and features based on their prior art known suitability for the same purpose, use, or function. See, for example, M.P.E.P. § 2144.07 and the precedents cited therein.
In Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (S.Ct. 1945), the supreme court invalidated claims directed to a printing ink comprising a solvent having the specific vapor pressure characteristics and the specific boiling point characteristic of solvent A, so that the claimed ink would not dry at room temperature but would dry quickly upon heating, over a primary prior art reference that taught a printing ink made with a solvent B that was nonvolatile at room temperature but highly volatile when heated, further in view of an article that taught the desired vapor pressure characteristics and desired boiling point characteristics of a solvent for printing inks and a catalog that taught the boiling point characteristics and vapor pressure characteristics of solvent A. The Court noted that "[r]eading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. at 335, 65 USPQ at 301. 
In In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), the Court of Customs and Patent Appeals upheld, as obvious, the rejection of claims "selecti[ng] known plastics to make a container-dispenser of a type made of plastics prior to the invention, the selection of the plastics being on the basis of suitability for the intended use." 
In Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 1425, 8 USPQ2d 1323, 1329 (Fed. Cir. 1988), the Federal Circuit invalidated as obvious a claim that recited a feature A, thus distinguishing over a primary prior art reference that, instead, taught a feature B, which performed a function, because the prior art references also taught that feature A "performs the same function [as feature B performs] in the [primary] reference[], albeit in a different environment." Ryco, Inc. v. Ag-Bag Corp., 857 F.2d at 1425, 8 USPQ2d at 1325).
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified the device Hoover describes by filling the cavity in with gelatin liquid to create a complete acoustic seal between the outer surface of a sensor's tip and the outside, as Deslauriers teaches filling a cavity in an acoustic device with gelatin liquid creates a complete acoustic seal between the outer surface of a sensor's tip and the outside. 
CONCLUSION
08.	A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814